internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 plr-164906-01 date date re distributing sub controlled llc trust trust trust shareholder shareholder shareholder shareholder individual trustee trustee business m business n plr-164906-01 date state x aa bb cc dd ee ff gg hh ii jj kk ll mm nn oo pp qq rr ss tt uu vv plr-164906-01 plr-164906-01 ww zz dear we respond to your letter dated date for rulings concerning the federal_income_tax consequences of a proposed transaction although your letter requests rulings under the jurisdiction of cc corp and cc psi the rulings under the jurisdiction of cc psi have been severed from this request and are being answered in a separate letter_ruling to be issued by cc psi this letter will address only those rulings within the jurisdiction of cc corp additional information was submitted in letters dated february march march and date the material information submitted for consideration is summarized below distributing a state x corporation is currently engaged directly in business m distributing owns aa greater than of sub which is engaged in business n distributing has two classes of stock composed of bb shares of common_stock and cc shares of class a stock the shares of distributing stock are owned as follows trust dd shares of common_stock and ee shares of class a stock trust ff shares of common_stock and gg shares of class a stock trust hh shares of common_stock and ii shares of class a stock and each of shareholder shareholder shareholder and shareholder jj shares of common_stock and kk shares of class a stock the shares in sub are owned as follows distributing ll shareholder mm shareholder nn and parties unrelated to any of distributing’s or sub 1's shareholders oo but under of the total shares in sub distributing uses the cash_receipts_and_disbursements_method of accounting for its federal_income_tax return with a taxable_year ending on date sub uses the accrual_method of accounting for its federal_income_tax return with a taxable_year ending on date controlled will use the cash_receipts_and_disbursements_method of accounting for its federal_income_tax return with a taxable_year ending on date we have received financial information indicating that business m and business n each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in order to enhance the success of business m and business n and to enable significant shareholder groups to concentrate and focus on the particular business in which they have an interest the shareholders of distributing propose to separate such businesses and place them under the directed ownership and control of their respective significant shareholder group accordingly the following transaction is proposed i distributing will form llc a limited_liability corporation pursuant to state x law distributing will contribute land and various assets related to business m to plr-164906-01 plr-164906-01 llc in exchange for a pp greater than interest in llc prior to the split-off transaction described below distributing will take out a bridge loan to finance certain construction related to the business m activities of llc using sub stock as collateral for the bridge loan financing distributing will be the manager of llc under state law and will perform active and substantial management functions a party unrelated to distributing or any shareholder of distributing will own the remaining qq of llc llc will be treated as a partnership for federal_income_tax purposes ii distributing will form controlled a new wholly owned subsidiary by contributing all of its assets related to business m including its interest in llc and cash to controlled in exchange for all the stock of controlled and controlled’s assumption of all the liabilities associated with business m plus the liabilities to which such transferred assets are subject hereinafter referred to as the contribution controlled will take the name formerly used by distributing and distributing will surrender such name and assume a new name yet to be determined reflecting its business n operation the reason for the change is that distributing’s former name has always been associated with the business m operations and the parties to the transaction desire to maintain such tradition the cash contributed will constitute approximately zz of the fair_market_value of the assets of controlled controlled will use a portion of the cash it receives in this step ii plus permanent financing funds secured_by llc assets to pay off the bridge loan in full iii distributing will distribute jj shares of common_stock and kk shares of class a stock of controlled to each of shareholder and shareholder in exchange for all of shareholder and shareholder 2's common_stock and class a stock in distributing distributing will distribute rr shares of common_stock and ss shares of class a stock of controlled to trust in exchange for rr shares of common_stock and ss shares of class a stock of distributing distributing will distribute tt shares of common_stock and uu shares of class a stock of controlled to trust in exchange for tt shares of common_stock and uu shares of class a stock of distributing distributing will distribute vv shares of common_stock and ww shares of class a stock of controlled to trust in exchange for vv shares of common_stock and ww shares of class a stock of distributing together the distribution iv shareholder will sell his minority interest of mm shares of sub to distributing v individual will exercise her testamentary special_power_of_appointment with respect to stock held by trust and trust to provide that upon her death the distributing stock will be distributed to shareholder outright if living otherwise to his then living issue per stirpes and the stock of controlled is appointed to shareholder outright if living otherwise to her then living issue per stirpes all in accordance with the terms of trust and trust in the event favorable plr-164906-01 plr-164906-01 rulings are issued in the separate letter_ruling from cc psi then the power_of_appointment is to be exercised so that the distributing stock is appointed into a_trust for the benefit of shareholder and shareholder 3’s family and the controlled stock will be appointed into a_trust for the benefit of shareholder and shareholder 1’s family all in accordance with the terms of trust and trust vi shareholder and shareholder will provide to trustee as trustee to trust that upon the death of individual the distributing stock will be distributed to shareholder if living otherwise to shareholder 3’s issue and the controlled stock will be distributed to shareholder if living otherwise to shareholder 1’s issue vii in accordance with state x law trustee and trustee as co-trustees of trust and trust and trustee as trustee to trust shall pursuant to the terms of such trusts give an irrevocable proxy to shareholder and shareholder 3’s family successors to vote the distributing shares held by such trusts and will give an irrevocable proxy to shareholder and shareholder 1’s family successors to vote the controlled shares held by such trusts after the proposed transaction shareholder and shareholder shall hold shares of common_stock and class a stock of distributing and distributing will be indirectly engaged in business n shareholder and shareholder shall hold shares of common_stock and class a stock of controlled and controlled will be directly engaged in business m all common_stock and class a stock of distributing held in trust trust and trust shall be held for the control of shareholder and shareholder 3's family successors all common_stock and class a stock of controlled held in trust trust and trust shall be held for the control of shareholder and shareholder 1's family successors the taxpayers have made the following representations in connection with the proposed transaction a b c the fair_market_value of the controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business m and business n is representative of each business’ respective present operations and with regard to each business there has been no plr-164906-01 plr-164906-01 substantial operational changes since the date of the last financial statements submitted except for the creation and transfer of certain assets by distributing to llc step i above to engage in business m immediately after the transaction at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees the proposed transaction is carried out for the following corporate business purposes fit and focus the distribution is motivated in whole or substantial part by these corporate business purposes distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of their stock in either distributing or controlled after the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred d e f g h i j k l m distributing neither accumulated its receivables nor made extraordinary plr-164906-01 plr-164906-01 n o p q r payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or after the transaction immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to controlled stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is an investment_company as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and the representations as set forth above we hold as follows the contribution followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the contribution sec_361 sec_357 and sec_357 controlled will recognize no gain_or_loss on the contribution sec_1032 controlled’s basis in each asset received in the contribution will equal the basis of that asset in the hands of distributing immediately prior to the transfer sec_362 controlled’s holding_period for each asset received from distributing will plr-164906-01 plr-164906-01 include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 shareholder shareholder trust trust and trust will recognize no gain_or_loss and no amount will be included in their income upon receipt of controlled stock in exchange for their distributing stock sec_355 the basis of the controlled stock received by each of shareholder shareholder trust trust and trust in the transaction will equal the basis of the distributing stock surrendered by each of the shareholders respectively in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder shareholder trust trust and trust in the transaction will include the holding_period of the distributing stock surrendered in exchange therefor provided the respective shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see section dollar_figure of revproc_2002_1 2002_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2002_1 i r b pincite are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated plr-164906-01 plr-164906-01 pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to each of your authorized representatives sincerely yours richard e coss assistant to the chief branch office of associate chief_counsel corporate
